Exhibit 10.2

 

AMENDMENT

TO

SHAREHOLDER RIGHTS AGREEMENT

 

1.             General Background.  In accordance with Section 27 of the
Shareholder Rights Agreement by and between State Street Bank and Trust Company
and Courier Corporation (the “Company”) dated March 18, 1999 (the “Agreement”),
the Rights Agent and Company desire to amend the Agreement to appoint EquiServe
Trust Company, N.A.

 

2.             Effectiveness. This Amendment shall be effective as of Nov. 8,
2001 (the “Amendment”) and all defined terms and definitions in the Agreement
shall be the same in the Amendment except as specifically revised by the
Amendment.

 

3.             Revision.  The section in the Agreement entitled “Change of
Rights Agent” is hereby deleted in its entirety and replaced with the following:

 

CHANGE OF RIGHTS AGENT. The Rights Agent or any successor Rights Agent may
resign and be discharged from its duties under this Agreement upon thirty (30)
day’s notice in writing mailed to the Company by first class mail.  The Company
may remove the Rights Agent or any successor Rights Agent (with or without
cause), effective immediately or on a specified date, by written notice given to
the Rights Agent or successor Rights Agent, as the case may be, and to each
transfer agent of the Common Stock of the Company and Preferred Stock, and by
giving notice to the holders of the Right Certificates by any means reasonably
determined by the Company to inform such holders of such removal (including
without limitation, by including such information in one or more of the
Company’s reports to shareholders or reports or filings with the Securities and
Exchange Commission).  If the Rights Agent shall resign or be removed or shall
otherwise become incapable of acting, the Company shall appoint a successor to
the Rights Agent.  If the Company shall fail to make such appointment within a
period of thirty (30) days after giving notice of such removal or after it has
been notified in writing of such resignation or incapacity by the resigning or
incapacitated Rights Agent or by the holder of a Right Certificate (who shall,
with such notice, submit his Right Certificate for inspection by the Company),
then the incumbent Rights Agent or the registered holder of any Right
Certificate may apply to any court or competent jurisdiction for the appointment
of a new Rights Agent.  Any successor Rights Agent, whether appointed by the
Company or by such a court, shall be a corporation or trust company organized
and doing business under the laws of the United States, in good standing, which
is authorized under such laws to exercise stock transfer or corporate trust
powers and is subject to supervision or examination by federal or state
authority and which has individually or combined with an Affiliate at the time
of its appointment as Rights Agent a combined capital

 

--------------------------------------------------------------------------------


 

and surplus of at least $100,000,000. After appointment, the successor Rights
Agent shall be vested with the same powers, rights, duties and responsibilities
as if it had been originally named as Rights Agent without further act or deed;
but the predecessor Rights Agent shall deliver and transfer to the successor
Rights Agent any property at the time held by it hereunder, and execute and
deliver any further assurance, conveyance, act or deed necessary for the
purpose.  Not later than the effective date of any such appointment, the Company
shall file notice thereof in writing with the predecessor Rights Agent and each
transfer agent of the Common Stock of the Company and the Preferred Stock, and
mail a notice thereof in writing to the registered holders of the Right
Certificates.  Failure to give any notice provided for in this Section 21,
however, or any defect therein, shall not affect the legality or validity of the
resignation or removal of the Rights Agent or the appointment of the successor
Rights Agent, as the case may be.

 

4.             Except as amended hereby, the Agreement and all schedules or
exhibits thereto shall remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in their names and on their behalf by and through their duly authorized
officers, as of this 8th day of Nov, 2001.

 

 

COURIER CORPORATION

STATE STREET BANK AND

 

TRUST COMPANY

 

 

 

 

By:

/s/ James F. Conway III

 

By:

/s/ S. Cesso

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

EQUISERVE TRUST COMPANY,

 

N.A.

 

 

 

 

 

By:

/s/ S. Cesso

 

 

 

Name:

 

 

Title:

 

 